Name: Commission Regulation (EEC) No 1141/91 of 30 April 1991 amending the list annexed to Regulation (EEC) No 55/87 establishing the list of vessels exceeding eight metres length overall permitted to use beam trawls within certain areas of the Community
 Type: Regulation
 Subject Matter: fisheries;  technology and technical regulations;  international law
 Date Published: nan

 Avis juridique important|31991R1141Commission Regulation (EEC) No 1141/91 of 30 April 1991 amending the list annexed to Regulation (EEC) No 55/87 establishing the list of vessels exceeding eight metres length overall permitted to use beam trawls within certain areas of the Community Official Journal L 112 , 04/05/1991 P. 0017 - 0018COMMISSION REGULATION (EEC) No 1141/91 of 30 April 1991 amending the list annexed to Regulation (EEC) No 55/87 establishing the list of vessels exceeding eight metres length overall permitted to use beam trawls within certain areas of the CommunityTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3094/86 of 7 October 1986 laying down certain technical measures for the conservation of fishery resources (1), as last amended by Regulation (EEC) No 4056/89 (2), Having regard to Commission Regulation (EEC) No 55/87 of 30 December 1986 establishing the list of vessels exceeding eight metres length overall permitted to use beam trawls within certain areas of the Community (3), as last amended by Regulation (EEC) No 1140/91 (4), and in particular Article 3 thereof, Whereas the German, Danish and Dutch authorities have requested replacement in the list annexed to Regulation (EEC) No 55/87 of five vessels that no longer meet the requirements laid down in Article 1 (2) of that Regulation; whereas the national authorities have provided all the information in support of the request required pursuant to Article 3 of Regulation (EEC) No 55/87; whereas scrutiny of this information shows that the requirements of the Regulation are met; whereas the vessels in question should be replaced in the list, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EEC) No 55/87 is amended as indicated in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 April 1991. For the Commission Manuel MARÃ N Vice-President (1) OJ No L 288, 11. 10. 1986, p. 1. (2) OJ No L 389, 30. 12. 1989, p. 75. (3) OJ No L 8, 10. 1. 1987, p. 1. (4) See page 16 of this Official Journal. ANNEX The Annex to Regulation (EEC) No 55/87 is amended as follows: Vessels to be replaced: External identification letters + numbers Name of vessel Radio call sign Port of registry Engine power (kW) DENMARK SG 46 Bittenus OUJY Svendborg 127 GERMANY ZX 04 - - - - THE NETHERLANDS ZK 22 Catherina - Ulrum-Zoutkamp 221 ZX 2 Kortgene ZX 101 Goedereede-Stellendam 221 Vessels replacing the abovementioned vessels: External identification letters + numbers Name of vessel Radio call sign Port of registry Engine power (kW) DENMARK T 1 Sakki OUOL Hansthoelm 169 GERMANY SC 28 Doggerbank DIZL Buesum 220 THE NETHERLANDS WL 1 Hoop op Zegen - Westdongeradeel 138 KG 5 Zeearend - Kortgene 221 YE 137 Neeltje - Reimerswaal-Yerseke 221